Name: Council Decision (EU) 2019/960 of 6 June 2019 appointing two members and two alternate members, proposed by the Czech Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-06-12

 12.6.2019 EN Official Journal of the European Union L 154/42 COUNCIL DECISION (EU) 2019/960 of 6 June 2019 appointing two members and two alternate members, proposed by the Czech Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Czech Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Adriana KRNÃ Ã OVÃ  and Mr Petr OSVALD. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr TomÃ ¡Ã ¡ HUDEÃ EK. (4) An alternate member's seat has become vacant following the appointment of Mr Jan MAREÃ as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr ZdenÃ k HÃ IB, Ã len zastupitelstva hl. m. Prahy,  Mr Jan MAREÃ , Ã len zastupitelstva statutÃ ¡rnÃ ­ho mÃ sta Chomutov, and (b) as alternate members:  Mr Martin DLOUHÃ , Ã len zastupitelstva hl. m. Prahy,  Mr Jaroslav ZÃ MEÃ NÃ K, Ã len zastupitelstva statutÃ ¡rnÃ ­ho mÃ sta Liberec. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 June 2019. For the Council The President A. BIRCHALL (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).